Citation Nr: 1413467	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-34 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

The propriety of the reduction of VA compensation benefits to offset 61 days of military drill pay during the fiscal year 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty for training from December 1976 to June 1977, and on active duty from November 1990 to August 1991, followed by service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision by the Department of Veterans Affairs (VA) regional office (RO) in Philadelphia, Pennsylvania.

On her substantive appeal, the Veteran requested a Board hearing.  Subsequently, in June 2011 correspondence, the Veteran withdrew her request for a Board hearing.  Therefore, this matter is ready for decision by the Board.

The Veteran submitted a June 2011 Form 21-8951 signed by her unit commander reflecting that she only had 30 training days in 2003, but did not submit a waiver of consideration by the agency of original jurisdiction (AOJ).  Because the Board has concluded herein that the Veteran indeed had only 30 training days in 2003 and, therefore, that the reduction of her VA compensation for 2003 beyond those 30 days was not proper, the Board finds that a remand for AOJ consideration is not required and would only serve to unduly delay a final adjudication of this matter that essentially grants the relief sought on appeal.


FINDINGS OF FACT

1.  During fiscal year of 2003, the Veteran was in receipt of VA compensation benefits at the same time she was in receipt of military drill pay.

2.  The Defense Manpower Data Center (DMDC) reported that for fiscal year 2003, the Veteran received 61 days of military drill pay.

3.  A January 2009 RO decision reduced the Veteran's VA compensation to account for receipt of 61 days of military drill pay for fiscal year 2003.

4.  In June 2011, the Veteran elected on Form 21-8951 to waive VA compensation for the days she received military drill pay for fiscal year 2003, and her unit commander signed the form and reported therein that the Veteran only received 30 days of drill pay for that fiscal year.


CONCLUSION OF LAW

For fiscal year 2003, the offset of VA compensation benefits to account for 30 days of military drill pay was proper; the offset of an additional 31 days (for 61 total days) was improper.  38 U.S.C.A. §§ 5107, 5304(c) (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim involving whether the reduction of her VA compensation benefits for fiscal year 2003 due to the receipt of 61 days of military drill pay was proper, the Board notes that where "the law as mandated by statute, and not the evidence, is dispositive of [the] claim, the VCAA is not applicable."  See Mason v. Principi, 16 Vet.App. 129, 132 (2002).  In this case, the facts are not in dispute, as the Veteran has conceded that she was in receipt of 30 days of military drill pay for fiscal year 2003 (and the Board has so found), and she has waived entitlement to VA compensation for those days.  Therefore, as the law and not the evidence is dispositive of this matter, compliance with the VCAA is moot.

Furthermore, the issue decided herein does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  Thus, the VCAA does not apply to this appeal, and further discussion of VCAA is not required.  Accordingly, the Board will proceed to a decision on the merits of the case.

II.  Analysis

38 U.S.C.A. § 5304(c) prohibits the receipt of VA compensation for any period for which a veteran receives active service pay.  See also 38 C.F.R. §§ 3.654, 3.700 (2013).  "Active service pay means pay received for active duty, active duty for training payments, and inactive duty for training."  38 C.F.R. § 3.654(a).

"Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills."  38 C.F.R. § 3.700(a)(1)(iii).  "A waiver may include prospective periods and contain a right of recoupment for the days for which the reservists did not receive payment for duty by reason of failure to report for duty."  Id.

The Veteran's service-connected lumbosacral disability is currently assigned a 10 percent disability rating, effective October 26, 1978.  Thus, the Veteran has been in receipt of VA compensation since around 1978.

Around November 2008, the RO sent a Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, to the Veteran notifying her that DMDC records indicated that she received military training pay for 61 days during fiscal year 2003.  The reverse side of the form asked that the Veteran please check the box indicating either agreement with the number of days indicated, or disagreement and to enter the correct number of days and have the form signed by her unit commander.  It also provided for an election to waive VA benefits for the days indicated in order to retain the military pay.  A November 2008 RO decision noted the Veteran had not yet responded, proposed to reduce the Veteran's compensation benefits based on the 61 days of military drill pay reported by the DMDC for fiscal year 2003, and explained that the Veteran had 60 days to respond, including by indicating the correct number of days on the Form 21-8951 and obtaining the signature of her unit commander.  The Veteran did not respond, and a January 2009 RO decision reduced the Veteran's VA compensation benefits, effective February 1, 2009, to April 1, 2009, on account of the 61 days of military drill pay.

In June 2011, the Veteran submitted the completed Form 21-8951 signed by her unit commander, P. R., which reflects that the number of training days indicated by the DMDC was incorrect, and that the actual number or training days for fiscal year 2003 was only 30.

Based on the fact that the Veteran's unit commander reported by way of the signed Form 21-8951 that the Veteran only had 30 days of military drill pay for fiscal year 2003, the Board concludes that the reduction of VA compensation benefits on account of those 30 days of military drill pay during fiscal year 2003 was proper, but that the reduction was improper with regard to the additional 31 days (61 total).


ORDER

The reduction of VA compensation benefits on account of 30 days of military drill pay for fiscal year 2003 was proper; the reduction of VA compensation on account of an additional 31 days (61 days total) of military drill pay for fiscal year 2003 was improper.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


